                                           Case 4:18-cv-03237-HSG Document 124 Filed 11/05/19 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       STATE OF CALIFORNIA, et al.,                    Case No. 18-cv-03237-HSG
                                   8                    Plaintiffs,                        ORDER DENYING DEFENDANTS
                                                                                           RULE 60(B) MOTION TO ALTER
                                   9             v.                                        JUDGMENT
                                  10       UNITED STATES ENVIRONMENTAL                     Re: Dkt. No. 109
                                           PROTECTION AGENCY, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           After the Court’s May 6, 2019 Order granting in part Plaintiffs’ motion for summary

                                  14   judgment (Dkt. No. 98, “Order”), Defendants U.S. Environmental Protection Agency and Andrew

                                  15   R. Wheeler, in his official capacity as Acting Administrator of the U.S. Environmental Protection

                                  16   Agency (collectively, “EPA”) filed the instant motion seeking relief from the Court’s Order and

                                  17   Judgment (Dkt. No. 99) pursuant to Federal Rule of Civil Procedure 60(b)(5). 1 Specifically, EPA

                                  18   argues that because the EPA Administrator signed a final rule on August 16, 2019, changing the

                                  19   submission deadline for state plans from May 30, 2017, to August 29, 2019, and changing EPA’s

                                  20   timeline to promulgate a federal plan from within six months of the submission deadline to within

                                  21   two years of the submission deadline, these significant changes in facts and law warrant a revision

                                  22   of the Court’s May 6, 2019 Order and Judgment. The Court disagrees and DENIES EPA’s

                                  23   motion.

                                  24

                                  25

                                  26   1
                                         Plaintiffs are eight states: the State of California, by and through the Attorney General and the
                                  27   California Air Resources Board; the State of Illinois; the State of Maryland; the State of New
                                       Mexico; the State of Oregon; the Commonwealth of Pennsylvania; the State of Rhode Island; and
                                  28   the State of Vermont. Dkt. No. 1 ¶¶ 1, 10–18. Plaintiffs also include the Environmental Defense
                                       Fund, which the Court permitted to intervene on November 20, 2018. See Dkt. No. 78.
                                           Case 4:18-cv-03237-HSG Document 124 Filed 11/05/19 Page 2 of 6



                                           I.   BACKGROUND
                                   1
                                                As relevant for the pending motion, on August 29, 2016, EPA promulgated a final rule
                                   2
                                       related to Municipal Solid Waste landfills.2 Emission Guidelines and Compliance Times for
                                   3
                                       Municipal Solid Waste Landfills, 81 Fed. Reg. 59,276 (Aug. 29, 2016) (“Old Rule”). The Old
                                   4
                                       Rule became effective on October 28, 2016. Thereafter, according to EPA’s regulations:
                                   5
                                                       1.      States were required to submit implementation plans by May
                                   6                   30, 2017, see 40 C.F.R. § 60.23(a)(1);
                                                       2.      EPA was required to approve or disapprove submitted plans
                                   7                   by September 30, 2017, see 40 C.F.R. § 60.27(b); and
                                                       3.      If either (i) states to which the guideline pertained did not
                                   8                   submit implementation plans, or (ii) EPA disapproved a submitted
                                                       plan, then EPA was required to promulgate a federal plan within six
                                   9                   months of the submission deadline (November 30, 2017), see 40
                                                       C.F.R. § 60.27(d).
                                  10
                                                The parties agreed that EPA failed to fulfill certain non-discretionary duties under 40
                                  11
                                       C.F.R. § 60.27, and after finding that Plaintiffs had standing to bring suit, the Court granted partial
                                  12
Northern District of California




                                       summary judgment for Plaintiffs. Dkt. No. 98. Specifically, the Court ordered the EPA to
 United States District Court




                                  13
                                       approve or disapprove existing state plans no later than September 6, 2019, and to promulgate
                                  14
                                       regulations setting forth a federal plan no later than November 6, 2019. Id. at 15–16. According
                                  15
                                       to EPA’s status report filed on August 7, 2019, it was complying with the Court’s Order by
                                  16
                                       making progress on approving or disapproving existing state plans. See Dkt. No. 108. On August
                                  17
                                       22, 2019, EPA published notice of the proposed federal plan. See Federal Plan Requirements for
                                  18
                                       Municipal Solid Waste Landfills That Commenced Construction On or Before July 17, 2014, and
                                  19
                                       Have Not Been Modified or Reconstructed Since July 17, 2014, 84 Fed. Reg. 43,745 (Aug. 22,
                                  20
                                       2019) (“Proposed Federal Plan”).
                                  21
                                                On August 16, 2019, EPA amended its regulations to change the applicable deadlines.
                                  22
                                       States must now “submit a state plan to the EPA by August 29, 2019,” pushing the deadline back
                                  23
                                       over two years. 40 C.F.R. § 60.30f (“New Rule”). Additionally, EPA amended the regulations
                                  24
                                       applicable to the Administrator’s actions as follows:
                                  25
                                                       (c) The Administrator will promulgate, through notice-and-comment
                                  26                   rulemaking, a federal plan, or portion thereof, at any time within two
                                  27

                                  28
                                       2
                                        A complete review of the history of the case can be found in the Court’s previous Order granting
                                       summary judgment to the Plaintiffs. Dkt. No. 98.
                                                                                       2
                                            Case 4:18-cv-03237-HSG Document 124 Filed 11/05/19 Page 3 of 6



                                                        years after the Administrator:
                                   1                           (1) Finds that a State fails to submit a required plan or plan
                                                               revision or finds that the plan or plan revision does not satisfy
                                   2                           the minimum criteria under paragraph (g) of this section; or
                                                               (2) Disapproves the required State plan or plan revision or any
                                   3                           portion thereof, as unsatisfactory because the applicable
                                                               requirements of this subpart or an applicable subpart under
                                   4                           this part have not been met.
                                   5   40 C.F.R. § 60.27a(c) (emphasis added). EPA promptly filed this Motion to Amend Order and

                                   6   Judgment on August 28, 2019, for which briefing is complete. Dkt. Nos. 109 (“Mot.”), 114

                                   7   (“Opp.”), 116 (“Reply”). EPA asks the Court to vacate its order and judgment that requires EPA

                                   8   to promulgate a federal plan by November 6, 2019. See generally Mot.3 The Court held a hearing

                                   9   on the motion to amend order and judgment on October 24, 2019. Dkt. No. 120.

                                  10       II.   LEGAL STANDARD
                                  11             Federal Rule of Civil Procedure 60(b), in relevant part, provides that “the court may relieve

                                  12   a party or its legal representative from a final judgment, order, or proceeding for the following
Northern District of California
 United States District Court




                                  13   reason[]: (5) . . . applying [the judgment] prospectively is no longer equitable.” Fed. R. Civ. P.

                                  14   60(b)(5). “[T]he Rule codifies the courts’ traditional authority, ‘inherent in the jurisdiction of the

                                  15   chancery,’ to modify or vacate the prospective effect of their decrees.” Bellevue Manor Assocs. v.

                                  16   United States, 165 F.3d 1249, 1252 (9th Cir. 1999) (quoting United States v. Swift & Co., 286 U.S.

                                  17   106, 114 (1932)).

                                  18             The Ninth Circuit has established a two-part standard to modify a final judgment or order

                                  19   under Rule 60(b)(5). First, the “party seeking modification of [an order] bears the burden of

                                  20   establishing that a significant change in circumstances warrants revision of the decree.” Rufo v.

                                  21   Inmates of Suffolk Cty. Jail, 502 U.S. 367, 383 (1992). Once this initial burden is met, the “district

                                  22   court must then determine whether the proposed modification is suitably tailored to resolve the

                                  23   problems created by the changed factual or legal conditions.” United States v. Asarco Inc., 430

                                  24   F.3d 972, 979–80 (9th Cir. 2005). In making its determination, the Court may “take all the

                                  25   circumstances into account in determining whether to modify or vacate a prior [order or

                                  26   judgment].” Bellevue Manor, 165 F.3d at 1256.

                                  27

                                  28
                                       3
                                         The EPA does not seek modification of the Court’s order and judgment that requires EPA to take
                                       final action on state plans submitted prior to the issuance of the New Rule. Mot. at 7.
                                                                                           3
                                           Case 4:18-cv-03237-HSG Document 124 Filed 11/05/19 Page 4 of 6



                                       III.   ANALYSIS
                                   1
                                              In bringing a Rule 60(b) motion, EPA asks the Court to determine whether its own
                                   2
                                       amendment of a federal rule constitutes “a significant change in facts or law” that warrants the
                                   3
                                       revision of the Court’s Order. In its discretion, the Court finds that the situation presented here,
                                   4
                                       where EPA undisputedly violated the Old Rule, received an unfavorable judgment, and then
                                   5
                                       issued the New Rule only to reset its non-discretionary deadline (rather than to remedy its
                                   6
                                       violation), does not render the judgment inequitable.
                                   7
                                              EPA contends that “[w]hen a change in the law authorizes what had previously been
                                   8
                                       forbidden it is abuse of discretion for a court to refuse to modify an injunction founded on the
                                   9
                                       superseded law.” Am. Horse Prot. Ass’n, Inc. v. Watt, 694 F.2d 1310, 1316 (D.C. Cir. 1982); see
                                  10
                                       also Class v. Norton, 507 F.2d 1058, 1062 (2d Cir. 1974); McGrath v. Potash, 199 F.2d 166, 168
                                  11
                                       (D.C. Cir. 1952). However, the facts in American Horse and the other cases where courts have so
                                  12
Northern District of California




                                       held are plainly distinguishable from the situation presented here. In each case, the change in law
 United States District Court




                                  13
                                       was made by a non-party. In American Horse, an amendment of the governing federal statute by
                                  14
                                       Congress warranted granting the Bureau of Land Management’s motion to dissolve an injunction.
                                  15
                                       694 F.2d at 1319–20. In Class, a change in federal regulation extending the processing ceiling for
                                  16
                                       applications for Aid to Families with Dependent Children warranted relief for the state agency
                                  17
                                       charged with implementing the state plan. 507 F.3d at 1062. Finally, in McGrath, Congress
                                  18
                                       enacted a new statute, removing the statutory basis for the district court’s holding and warranting
                                  19
                                       relief under Rule 60(b). Here, unlike those cases, the EPA amended its own regulations after
                                  20
                                       numerous states filed this action to compel it to comply with its duties, after the Court found it in
                                  21
                                       violation of its non-discretionary duties, and after the Court issued an order detailing how the
                                  22
                                       agency was required to comply.4 EPA’s voluntary action here makes this case unlike those where
                                  23
                                       subsequent changes in law were enacted by third parties, as opposed to by the very party subject to
                                  24

                                  25
                                       4
                                  26     That the EPA previously alerted the Court to the then-proposed amendment does not compel a
                                       different outcome. See Mot. at 3. The amendment was subject to the ordinary uncertainty of the
                                  27   rulemaking process, and importantly, the Court determined that Plaintiffs established harm
                                       stemming from the EPA’s failure to promulgate a federal plan by November 30, 2017. See Dkt.
                                  28   No. 82, 98. That harm does not dissipate, and in fact continues, by virtue of EPA’s delay of its
                                       non-discretionary deadline.
                                                                                        4
                                          Case 4:18-cv-03237-HSG Document 124 Filed 11/05/19 Page 5 of 6




                                   1   the Court’s order.

                                   2           Nor does this case present a situation where the agency’s new regulation sought to cure the

                                   3   deficiency identified by the Court. While “[i]t is both logical and precedented that an agency can

                                   4   engage in new rulemaking to correct a prior rule which a court has found defective,” N.A.A.C.P.,

                                   5   Jefferson Cty. Branch v. Donovan, 737 F.2d 67, 72 (D.C. Cir. 1984), such that granting a Rule

                                   6   60(b) motion is equitable, the Court never found the Old Rule defective. Instead, EPA, by its own

                                   7   admission, was in violation of its regulation by failing to act. EPA then enacted the new

                                   8   regulations, which only delay EPA’s obligations, rather than changing them. This action sidesteps

                                   9   the Court’s order, delaying EPA’s fulfillment of unchanged obligations with no guarantee that this

                                  10   precise situation will not occur again in two years’ time. Additionally, this scenario presents a

                                  11   serious concern that in cases where a judgment is premised on an agency’s failure to meet

                                  12   deadlines, that agency can perpetually evade judicial review through amendment, even after a
Northern District of California
 United States District Court




                                  13   violation has been found. Cf. Tallahassee Mem’l Reg’l Med. Ctr. v. Bowen, 815 F.2d 1435, 1452

                                  14   (11th Cir. 1987) (“Without at all wishing to suggest any improper motive on the part of the

                                  15   [Administrator] in this case . . . , it is still a concern that [allowing modification of the Order]

                                  16   could permit, in some future case, an abuse of the interaction between administrative agencies and

                                  17   the courts.”).

                                  18           Significantly, outside of Defendant’s reliance on the new amendment, all other

                                  19   circumstances indicate that enforcement of the judgment is still equitable. See Bellevue Manor,

                                  20   165 F.3d at 1256 (instructing the Court to “take all the circumstances into account in determining

                                  21   whether to modify or vacate a prior [order or judgment].”). After careful consideration of EPA’s

                                  22   representations about the phases required to conduct rulemaking for the final action on a federal

                                  23   plan, the Court imposed a six-month deadline to promulgate a federal plan, a presumptively

                                  24   reasonable timeframe given the previous regulation. Dkt. No. 98 at 13–14. Thus, EPA was

                                  25   ordered to set forth a federal plan no later than November 6, 2019. Id. at 16. The Proposed

                                  26   Federal Plan was issued on August 22, 2019, and the notice and comment period was complete as

                                  27   of October 7, 2019. See Proposed Federal Plan, 84 Fed. Reg. 43,745. All that remains is for the

                                  28   agency to incorporate public comments and promulgate the federal plan, which EPA noted “is not
                                                                                           5
                                          Case 4:18-cv-03237-HSG Document 124 Filed 11/05/19 Page 6 of 6




                                   1   a significant regulatory action . . . submitted to [OMB] for review.” Id. at 43,755. Given EPA’s

                                   2   significant progress and the limited work remaining on the federal plan, the record does not

                                   3   establish that the Court-imposed six-month deadline is no longer equitable.

                                   4           Issuing a final federal plan also poses no obstacle to EPA’s New Rule. The New Rule

                                   5   provided additional time for states to submit a state plan, and early issuance of a federal plan does

                                   6   not prevent states from submitting, and EPA from approving, new state plans. See 40 C.F.R.

                                   7   §§ 60.27a(c), 60.30f. Instead, it imposes emissions guidelines on all states who failed to provide a

                                   8   state plan, ensuring that the harm disclosed by Plaintiffs ceases.

                                   9   IV.     CONCLUSION
                                  10           Finding that EPA has failed to meet its burden to demonstrate that imposition of the

                                  11   Court’s Order is no longer equitable, the Court, in its discretion, DENIES EPA’s Motion to

                                  12   Amend Order and Judgment. The Court further STAYS the judgment for sixty days to allow
Northern District of California
 United States District Court




                                  13   either party to file a notice of appeal. If no notice is filed, the stay will lift automatically on

                                  14   January 7, 2020. This order further terminates as MOOT Dkt. No. 123.

                                  15           IT IS SO ORDERED.

                                  16   Dated: 11/5/2019

                                  17                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  18                                                      United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           6
